DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment/Comments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/22 has been entered.
Examiner acknowledged that claims 1, 3, 7-8, 10, 14-15 and 20 are amended.  Currently, claims 1-20 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as amended are allowable. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Majewski on 07/07/22.
The application has been amended as follows: 
Claim(s):
Claim 1 ln2, (currently amended) --the plurality of LED lighting devices--
Claim 1 ln10, (currently amended) --with the phosphor that is capable of--
Claim 1 ln11, (currently amended) --other 
Claim 1 ln18, (currently amended) --the at least one data communication circuit--
Claim 1 ln19, (currently amended) --the plurality of LED lighting devices--
Claim 8 ln2, (currently amended) --the plurality of LED lighting devices--
Claim 8 ln10, (currently amended) --with the phosphor that is capable of--
Claim 8 ln11, (currently amended) --other 
Claim 15 ln2, (currently amended) --the plurality of LED lighting devices--
Claim 15 ln9, (currently amended) --with a phosphor coating that is capable of--
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-20 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…at least two LED packages that each includes a phosphor that produces a change in a color of light emitted from an LED chip inside the respective LED package…wherein the at least one data communication circuit is configured to receive data signals from at least one portable telecommunications device that includes at least one phosphor coated LED, at least one circuit that responds to capacitive touch, and at least one proximity sensing circuit…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-7 are allowed as being dependent on claim 1).
"… at least two LED packages that each includes a phosphor that produces a change in a color of light emitted from an LED chip inside the respective LED package…wherein the at least one data communication circuit is configured to receive data signals from at least one portable telecommunications device that includes at least one phosphor coated LED, at least one circuit that responds to capacitive touch, and at least one proximity sensing circuit…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 8, (claims 9-14 are allowed as being dependent on claim 8).
"…wherein the at least one data communication circuit is configured to receive data signals from at least one portable telecommunications device that includes at least one phosphor coated LED, at least one circuit that responds to capacitive touch, and at least one laser…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 15, (claims 16-20 are allowed as being dependent on claim 15).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Morgan (US 7202613).
Morgan discloses a light fixture with controlled lighting.  However, Morgan fails to disclose at least two LED packages that each includes a phosphor that produces a change in a color of light emitted from an LED chip inside the respective LED package…wherein the at least one data communication circuit is configured to receive data signals from at least one portable telecommunications device that includes at least one phosphor coated LED, at least one circuit that responds to capacitive touch, and at least one proximity sensing circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844